PAUL E. DANIELSON, Justice, dissenting. Because the majority disregards the entirety of the General Assembly’s 2003 amendment of Arkansas Code Annotated § 18-41-101,1 respectfully dissent. While the bulk of the landlord-lien statute has' remained virtually unchanged since its inception, Act 32 of 2003, § 3 did amend the substance of the statute. In that amendment, the legislature not only attempted to restore the prior landlord-lien statutory scheme, as acknowledged by the majority, but it also took pains to add language regarding the perfection |lfiof a landlords’ lien. Specifically, the “2003 amendment inserted the present second sentence.” See Ark.Code Ann. § 18-41-101 Amendments. That second sentence provides: (b) (1) The lien is perfected and shall have priority over a conflicting security interest in or agricultural lien on the crop regardless of when the conflicting security interest or agricultural lien is perfected. Ark.Code Ann. § 18-41-101(b)(l) (Repl. 2003) (emphasis added). Since essentially the beginning of Arkansas jurisprudence, but prior to the 2003 amendment, this court had held that it was settled that “if a tenant sells the crop to a purchaser without notice of the landlord’s lien, the buyer takes title free of the lien.” Holmes v. Riceland Foods, Inc., 261 Ark. 27, 546 S.W.2d 414 (1977) (citing Van Etten v. Lesser-Goldman Cotton Co., 158 Ark. 432, 250 S.W. 338 (1923); Puckett v. Reed, 31 Ark. 131 (1876)). And, as the majority acknowledges, we observed in 1923: For the law is that, while one buying cotton subject to a landlord’s lien is not liable as for conversion if he has no knowledge of the lien, yet if the purchaser is in possession of facts sufficient to put him upon notice that the cotton is subject to the lien of a landlord, good faith requires him to pursue the inquiry to the extent of investigating the facts of which he has knowledge, and, if reasonable diligence in the investigation of these facts would have led to the knowledge of the actual existence of the lien, then the purchaser is liable for a conversion, just as he would have been had he possessed the actual knowledge. The act of purchasing the cotton destroys the landlord’s lien, and one cannot do this and escape liability for so doing except when he has acted in good faith in making the purchase, and good faith requires a reasonable investigation of any information of which the purchaser has possession calculated to warn him that he is being offered cotton upon which there exists a landlord’s lien. Van Etten v. Lesser-Goldman Cotton Co., 158 Ark. at 433-34, 250 S.W. at 338. The question, then, is whether this caselaw is still controlling after 2003, when the General Assembly added language regarding the perfection of a landlord lien. I cannot say that it is. |i7Our caselaw has always provided that a landlord lien is had and that one without notice of the lien is an innocent purchaser of crops. Despite this well-settled doctrine, however, the General Assembly saw fit to add the additional language contained in (b)(1). While the majority deems that subsection a reiteration of the landlord’s priority, I believe that the amendment is much more significant. We have long held that the General Assembly is presumed to be aware of this court’s decisions. See Smith v. Shelter Mut. Ins. Co., 327 Ark. 208, 937 S.W.2d 180 (1997). Therefore, had the General Assembly simply sought to reestablish the landlord-lien law as it was prior to 2001 and reiterate the priority of such a lien, it could have so stated without further change to the statute. But, it did not; instead, it added the language stating that a lien is perfected. Accordingly, we cannot ignore that language, because when this court construes a statute, it does so such that no word is left void, superfluous or insignificant, giving meaning and effect to every word in the statute, if possible. See Osborn v. Bryant, 2009 Ark. 358, 324 S.W.3d 687. The added language provides that the landlord lien is perfected. “Perfect” is defined as: To take all legal steps needed to complete, secure, or record (a claim, right, or interest); to provide necessary public notice in final conformity with the law <perfect a security interest> <perfect the title > Black’s Law Dictionary 1173 (8th ed.2004). See also Wright v. City of Little Rock, 366 Ark. 96, 233 S.W.3d 644 (2006) (“Perfected means that all legal steps have been taken which are 11snecessary to complete the action undertaken. See Black’s Law Dictionary 1173 (8th ed.2004”)). With the import of the term “perfect” in mind, it is clear that since 2003, the landlord-lien statute, by its plain language, has provided that, once a landlord has a lien, it is perfected. In other words, the landlord has done all that is necessary to secure his interest and provided the necessary notice. It would seem, then, that a purchaser is now charged with notice, or notice is presumed, once the landlord has his lien. That being the case, a purchaser would then have a duty to inquire or investigate as to the owner of the land before paying for the crop. Therefore, the circuit court did not err in finding a duty to inquire. Accordingly, neither actual nor constructive notice was necessary, as claimed by Riceland, as notice was presumed and automatic upon the establishment of the Trust’s lien. Because Riceland was charged with notice but failed to make an inquiry, I would affirm the circuit court’s order.